C a s e   1 9 - 1 0 2 8 9 - L S S   D o c   2 4 4 5 - 1   F i l e d   1 0




                     Exhibit 1
               Case 19-10289-LSS        Doc 2445-1      Filed 10/30/20      Page 2 of 56




                               IN THE UNITED STATES BANKRUPTCY
                              COURT FOR THE DISTRICT OF DELAWARE




    In re                                                  Chapter 11


    IMERYS TALC AMERICA, INC., et al. 1                    Case No. 19–10289 (LSS)
                                                           (Jointly Administered)

                       Debtors.



      JOHNSON & JOHNSON’S AND JOHNSON & JOHNSON CONSUMER INC.’S
       FIRST REQUEST FOR PRODUCTION OF DOCUMENTS TO IMERYS S.A.
    RELATED TO THE AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION
         OF IMERYS TALC AMERICA, INC. AND ITS DEBTOR AFFILIATES
               UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

          Pursuant to Federal Rules of Civil Procedure 26 and 34, made applicable herein pursuant

to Rules 7026, 7034 and 9014 of the Federal Rules of Bankruptcy Procedure, Johnson & Johnson

and Johnson & Johnson Consumer Inc. (“J&J”), by its undersigned counsel, hereby requests that

Imerys S.A. produce the documents specified in these Requests in connection with the Amended

Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and its Debtor Affiliates

under Chapter 11 of the Bankruptcy Code, [D.I. 2083], in the above-captioned chapter 11 cases.

J&J requests that Imerys S.A. provide the requested documents as soon as possible, but no later

than September 24, 2020 at 5:00pm Eastern Time, and that they be served on or produced to the

law offices of Weil, Gotshal & Manges, LLP, 767 Fifth Avenue, New York, New York 10153,

attention Theodore E. Tsekerides by delivery through electronic means to the email address


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Imerys Talc America, Inc. (6348), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada
Inc. (6748). The Debtors’ address is 100 Mansell Court East Suite 300, Roswell, Georgia 30076.




WEIL:\97596936\6\54966.0222
               Case 19-10289-LSS            Doc 2445-1      Filed 10/30/20     Page 3 of 56




Theodore.Tsekerides@weil.com.

                                              I.   DEFINITIONS

          The terms utilized herein shall have the meanings specified below. Each defined term shall

have the meaning ascribed to it regardless of whether the term is capitalized. Any term referencing

any business, legal, or government entity or association shall be deemed a reference to any and all

of its predecessors, successors, Affiliates and subsidiaries, as well as any and all of its past or

present officers, directors, partners, members, managers, employees, representatives, and agents.

This includes, without limitation, the following:

1.        “Amended Plan” means the Amended Joint Chapter 11 Plan of Reorganization of Imerys
          Talc America, Inc. and Its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code,
          Case No. 19-10289 (LSS), [D.I. 2083].

2.        “Channeling Injunction” has the meaning ascribed to it in §1.1.23 of the Amended Plan.

3.        “Chapter 11 Cases” means the cases before the United States Bankruptcy Court for the
          District of Delaware docketed as, or associated with, 19-10289.

4.        “Communication” means the transmittal of information (in the form of facts, ideas,
          inquiries, or otherwise), including meetings, conversations in person, telephone
          conversations, records of conversations or messages, telegrams, facsimile transmissions,
          electronic mail transmissions, letters, reports, memoranda, formal statements, press
          releases, and newspaper stories. References to communications with business entities shall
          be deemed to include all officers, directors, employees, personnel, agents, attorneys,
          accountants, consultants, independent contractors, or other representatives of such entities.

5.        “Cooperation Agreement” has the meaning ascribed to it in §1.1.40 of the Amended Plan.

6.        “Documents” means all written, graphic, or printed matter of any kind, however produced
          or reproduced, including all originals, drafts, working papers, and non-identical copies,
          whether different from the originals by reason of any notation made on such copies or
          otherwise, and all electronic, mechanical, or optical records or representations of any kind
          or other data compilations from which information can be obtained, or translated, if
          necessary, through detection devices into reasonable usable form. The term “Documents”
          includes, but is not limited to:

                    a.        correspondence, term sheets, proposals, memoranda, notes, calendar or
                              diary entries, statistics, letters, electronic mail, notebooks, telegrams,


                                                       2
WEIL:\97596936\6\54966.0222
               Case 19-10289-LSS             Doc 2445-1       Filed 10/30/20     Page 4 of 56




                              journals, minutes, agendas, notices, announcements, instructions, charts,
                              schedules, requests, contracts, prospective contracts, agreements,
                              prospective agreements, licenses, prospective licenses, order forms, books,
                              accounts, records, reports, studies, surveys, experiments, analyses, checks,
                              cancelled checks, wire confirmations, statements, receipts, returns,
                              vouchers, statements, credit memoranda, sales slips, promissory notes,
                              summaries, pamphlets, prospectuses, manuals, brochures, announcements,
                              certificates, drawings, plans, inter-office and intra-office communications,
                              or offers;

                    b.        notations in any form made of conversations, telephone calls, meetings,
                              negotiations or other communications;

                    c.        bulletins, circulars, schedules, lists, guides, printed matter (including
                              newspapers, magazines and other publications, articles and clippings
                              therefrom), press releases, computer printouts, teletypes, telecopies, telexes,
                              invoices, ledgers, balance sheets, financial statements or worksheets;

                    d.        electronic, mechanical or optical records or representations of any kind
                              (including tapes, cassettes, discs, hard drives, recordings, voice mail,
                              electronic mail, computer-stored data or material), or transcriptions thereof,
                              including but not limited to, databases and spreadsheets; and

                    e.        all drafts, alterations, modifications, changes and amendments of any of the
                              foregoing and any material underlying, supporting or used in the
                              preparation of any document.

7.        “FCR” means James L. Patton, Jr., the appointed future claims representative, in these
          Chapter 11 Cases.

8.        “Imerys Clays” means Imerys Clays, Inc.

9.        “Imerys Contribution” has the meaning ascribed to it in §1.1.80

10.        “Imerys Group” means a French multinational corporation comprised of over 360
          affiliated entities directly and indirectly owned by Non-Debtor Affiliate entity Imerys S.A.,
          incorporating the meaning adopted by the Picard Declaration.

11.       “Imerys S.A.” means Imerys S.A. and any of their attorneys, representatives, consultants,
          advisors, or anyone acting on behalf of Imerys S.A.

12.       “Imerys USA” means Imerys USA, Inc.




                                                         3
WEIL:\97596936\6\54966.0222
               Case 19-10289-LSS         Doc 2445-1      Filed 10/30/20     Page 5 of 56




13.       “ITI” means Imerys Talc Italy, S.P.A.

14.       “J&J” means Johnson & Johnson and Johnson & Johnson Consumer Inc.

15.       “Non-Debtor Affiliates” means any and all Affiliates of any Debtor other than Imerys S.A.
          or one of the other Debtors.

16.       “Plan” means the Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc.
          and Its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code, Case No. 19-10289
          (LSS), [D.I. 1714].

17.       “Plan Documents” has the meaning ascribed to it in §1.1.136 of the Amended Plan.

18.       “Plan Proponents” has the meaning ascribed to it in §1.1.137 of the Amended Plan.

19.       “Released Parties” has the meaning ascribed to it in §1.1.146 of the Amended Plan.

20.       “Revised Disclosure Statement” means the Disclosure Statement for Amended Joint
          Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates
          Under Chapter 11 of the Bankruptcy Code, Case No. 19-10289 (LSS), [D.I. 2084].

21.       “Talc Personal Injury Claim” has the meaning ascribed to it in §1.1.192 of the Amended
          Plan.

22.       “TCC” means the Official Committee of Tort Claimants appointed in these Chapter 11
          Cases, including its individual members and any attorneys, representatives, consultants,
          advisors or anyone acting on the TCC’s behalf.


                                         II.   INSTRUCTIONS

          The preceding definitions apply to the following instructions and each of the succeeding

requests:

      1. The terms used in the Requests are to be given their most expansive and inclusive
         interpretation unless otherwise expressly limited in a Request. This includes, without
         limitation, the following:

               a. Construing “and” and “or” in the disjunctive or conjunctive as necessary to make a
                  request more inclusive;

               b. Construing the singular form of a word to include the plural and the plural to include



                                                     4
WEIL:\97596936\6\54966.0222
               Case 19-10289-LSS         Doc 2445-1      Filed 10/30/20     Page 6 of 56




                    the singular;

               c. Construing the term “among” to mean between or among;

               d. Construing the term “any” to mean any, all, each, and every;

               e. Construing the masculine, feminine, or neutral pronouns to include all genders; and

               f. Construing the present tense of a verb to include its past tense and vice versa.

     2. You are required to obtain and furnish all Documents available to You and to any of Your
        representatives, agents, employees, or attorneys, and to obtain and furnish all Documents
        that are in your actual or constructive possession, custody or control, or in the actual or
        constructive possession, custody or control of any of your representatives, agents,
        employees, accountants, or attorneys.

     3. These requests are continuing in nature and, to the extent that Your responses may be
        enlarged, diminished, or otherwise modified by information acquired after your initial
        responses to these Requests, You are required to promptly supplement Your initial
        responses in writing reflecting such changes, and to produce any additional Documents, to
        the fullest extent required by any applicable law or rule.

     4. If any Documents were formerly in your possession, custody, or control, and have been
        lost, destroyed, or otherwise disposed of, then You are required to furnish a list that
        identifies all Documents that have been lost, destroyed, or otherwise disposed of, and that
        states for all Documents:

               a. The nature of the Documents (e.g., letter, memorandum, etc.);

               b. The size of the Documents (e.g., the number of pages for a document, the number
                  of bytes for an electronic record, etc.);

               c. The subject matter of the Documents;

               d. The persons who prepared or authored the Documents, and, if applicable, the
                  persons to whom the Documents were sent;

               e. The date on which the Documents were prepared or transmitted; and

               f. The date on which the Documents were lost, destroyed, or otherwise disposed of,
                  the conditions of and reasons for such destruction or other disposition, and the
                  persons requesting and performing the destruction or other disposition.



                                                    5
WEIL:\97596936\6\54966.0222
               Case 19-10289-LSS        Doc 2445-1       Filed 10/30/20    Page 7 of 56




     5. For each of the Documents withheld on the ground of any privilege or immunity, You are
        required to furnish a list that identifies each of the Documents that have been withheld, and
        that states for each of the Documents:

               a. The nature of the Documents (e.g., letter, memorandum, etc.);

               b. The size of the Documents (e.g., the number of pages for a document, the number
                  of bytes for an electronic record, etc.);

               c. The subject matter of the Documents;

               d. The persons who prepared or authored the Documents, and, if applicable, the
                  persons to whom the Documents were sent;

               e. Each person having a copy of the Documents, each person to whom a copy was
                  sent, and each person by whom a copy was received;

               f. The date on which the Documents were prepared or transmitted; and

               g. The nature of the privilege or immunity claimed and the basis for claiming the
                  privilege or immunity.

     6. If any portion of any Documents is responsive to these Requests, the entirety of the
        Documents shall be produced. Moreover, if only a part of any Document is protected by
        any privilege or immunity, the Document shall be produced with only the privileged matter
        redacted.

     7. All Documents shall be produced as they are kept in the ordinary course of business. The
        name of the file from which they were produced, the identity of the person from whose file
        they were produced, and the identity of the present custodian of that file shall each be set
        forth.

     8. All financial data shall be produced in native format to the extent available.

     9. All Documents, except financial data as described in Instruction 8, shall be provided as a
        PDF with optical character recognition.

     10. All Documents shall be produced in the order in which they are found in a person’s files,
         and shall not be rearranged. If the Documents are kept in a file with a file label, a copy of
         that label shall be produced together with the other Documents, Communications, or other
         materials in the file.

     11. Nothing set forth herein shall constitute or be deemed an admission or a waiver of any kind


                                                  6
WEIL:\97596936\6\54966.0222
               Case 19-10289-LSS       Doc 2445-1     Filed 10/30/20    Page 8 of 56




          with respect to any defense or objection regarding the admissibility or relevance of any
          Documents produced in response to these Requests.




                                III.   DOCUMENT REQUESTS

          In accordance with the foregoing Definitions and Instructions, please produce the

following documents:

     1. All Documents and Communications between Imerys S.A. and the TCC.

     2. All Documents and Communications between Imerys S.A. and the FCR.

     3. All Documents and Communications provided by Imerys S.A. to the TCC and/or the FCR,
        including but not limited to, as referenced in Latham & Watkins Responses to TCC
        Document Requests – August 19, 2019 (Bates Number: Imerys_Plan_00117105 through
        Imerys_Plan_0011718), attached hereto as Exhibit A.

     4. All Documents and Communications between or among the Plan Proponents relating to
        the negotiation of the Plan Documents.

     5. All Documents and Communications between or among the Plan Proponents relating to
        the Channeling Injunction.

     6. All Documents and Communications between or among the Plan Proponents relating to
        the Cooperation Agreement.

     7. All Documents and Communications between or among the Plan Proponents relating to
        the Imerys Contribution.

     8. All Communications between or among the Plan Proponents relating to the determination
        of which entities would be included as Released Parties.

     9. All Documents and Communications relating to any settlement, termination, satisfaction
        or resolution of any Talc Personal Injury Claims against the Debtors, Imerys S.A., or the
        Non-Debtor Affiliates, including all settlement agreements, claim information sheets,
        claim summaries, verdicts or judgments, dismissals, and dismissals that were refiled.

     10. All Documents and Communications relating to any payments made by Imerys S.A.,
         Imerys USA, Imerys Clays, and/or the Imerys Group relating to the satisfaction, settlement
         or resolution of any Talc Personal Injury Claims.

     11. All Documents and Communications relating to any claims submitted to Imerys S.A. on
         behalf of the Debtors in connection with any Talc Personal Injury Claims.


                                                 7
WEIL:\97596936\6\54966.0222
               Case 19-10289-LSS        Doc 2445-1       Filed 10/30/20      Page 9 of 56




     12. All Documents and Communications relating to any Analyses and Models, estimates or
         projections related to the projected or estimated monetary exposure of the Debtors to Talc
         Personal Injury Claims.

     13. All Documents and Communications relating to any Analyses and Models, estimates or
         projections related to the projected or estimated monetary exposure of Imerys S.A. to Talc
         Personal Injury Claims.

     14. All Documents and Communications relating to any Analyses and Models, estimates or
         projections related to the projected or estimated monetary exposure of the Non-Debtor
         Affiliates to Talc Personal Injury Claims.

     15. All Documents and Communications relating to the calculation or negotiation of the
         contribution and/or settlement amount for Imerys S.A. as contemplated in the Amended
         Plan.

     16. All Documents and Communications relating to the calculation or negotiation of the
         contribution and/or settlement amount for the Debtors as contemplated in the Amended
         Plan.

     17. All documents and Communications between Imerys S.A. and any of the Debtors relating
         to the Plan and/or the Amended Plan.

     18. All documents and Communications between Imerys S.A. and any of the Non-Debtor
         Affiliates relating to the Plan and/or the Amended Plan.

     19. All Documents and Communications among or between the Plan Proponents relating to
         the indemnity obligations allegedly owed to the Debtors or any Non-Debtor Affiliates by
         J&J.

     20. All Documents and Communications relating to claim amounts agreed to between and/or
         among the Plan Proponents relating to the J&J Talc Claims.

     21. All Documents and Communications relating to the negotiations between and/or among
         the Plan Proponents over the terms of a framework for a plan reorganization for the Debtors
         that would include a chapter 11 filing for ITI as referenced in §3.3(b) of the Revised
         Disclosure Statement, including those relating to the potential for ITI to face increasing
         talc-related litigation if it remains in the tort system as referenced in §3.3(c) of the Revised
         Disclosure Statement.

     22. All Documents and Communications relating to the “certain information and documents”
         Imerys S.A. provided in response to diligence requests from the TCC and the FCR
         referenced in §3.3(b) of the Revised Disclosure Statement.

     23. All Documents and Communications exchanged between and/or among the Plan



                                                    8
WEIL:\97596936\6\54966.0222
              Case 19-10289-LSS        Doc 2445-1       Filed 10/30/20      Page 10 of 56




          Proponents and/or the Non-Debtor Affiliates.

     24. Documents sufficient to explain in detail the corporate structure of the Imerys entities
         including Imerys S.A., the Debtors, and all sister companies, affiliates, and subsidiaries.

     25. Documents sufficient to show all individuals who are or have ever simultaneously been
         employees, officers or directors of more than one of the following entities or any of their
         subsidiaries, sister companies, or subsidiaries of sister companies: any one of the Debtors
         and/or Imerys S.A..

     26. All Documents and Communications related to efforts, programs, protocols, rules, bylaws,
         or agreements that give (or ever gave) Imerys S.A. the ability, authority, or option to
         influence, control, participate in, veto or otherwise affect any aspect of the management or
         administration of any Debtor, or any of their affiliates or subsidiaries.

     27. Documents sufficient to show all tangible assets that have ever been utilized to assist or
         otherwise support the operation, management, or administration of any Debtor, or any of
         their affiliates or subsidiaries.

     28. Documents sufficient to show all intangible assets that have ever been utilized to assist or
         otherwise support the operation, management, or administration of any Debtor, or any of
         their affiliates or subsidiaries.

     29. Documents sufficient to show, in detail, the policies, rules, protocols, and efforts, if any, to
         segregate the corporate minutes of Imerys S.A. with those of any Debtor, or any of their
         affiliates or subsidiaries.

     30. Documents sufficient to show, in detail, the policies, rules, protocols, and efforts, if any, to
         segregate the corporate records of Imerys S.A. with those of any Debtor, or any of their
         affiliates or subsidiaries.

     31. Documents sufficient to identify the entity or entities paying, guaranteeing or otherwise
         taking responsibility for the legal fees incurred by any of the Debtors in connection with
         the Talc Claims and the chapter 11 cases.

     32. All Documents and Communications related to any instructions, demands, directives,
         suggestions, or advice given by Imerys S.A. to any Debtor or ITI.




                                                    9
WEIL:\97596936\6\54966.0222
              Case 19-10289-LSS   Doc 2445-1    Filed 10/30/20    Page 11 of 56




  Dated: August 24, 2020                       FAEGRE DRINKER BIDDLE & REATH
                                               LLP

                                               /s/ Patrick A. Jackson
                                               Patrick A. Jackson (Del. Bar No. 4976)
                                               222 Delaware Ave., Ste. 1410
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 467-4210
                                               Facsimile: (302) 651-7701
                                               Patrick.Jackson@faegredrinker.com

                                               -and-

                                               WEIL, GOTSHAL & MANGES LLP
                                               Diane P. Sullivan (pro hac vice)
                                               Ronit J. Berkovich (pro hac vice)
                                               Theodore E. Tsekerides (pro hac vice)
                                               Konrad L. Cailteux (pro hac vice)
                                               767 Fifth Avenue
                                               New York, New York 10153
                                               Telephone: (212) 310-8000
                                               Facsimile: (212) 310-8007

                                               Attorneys for Johnson & Johnson
                                               and Johnson & Johnson Consumer Inc.




                                          10
WEIL:\97596936\6\54966.0222
              Case 19-10289-LSS   Doc 2445-1   Filed 10/30/20   Page 12 of 56




                                      EXHIBIT A




                                          11
WEIL:\97596936\6\54966.0222
Case 19-10289-LSS   Doc 2445-1   Filed 10/30/20   Page 13 of 56
Case 19-10289-LSS   Doc 2445-1   Filed 10/30/20   Page 14 of 56
Case 19-10289-LSS   Doc 2445-1   Filed 10/30/20   Page 15 of 56
Case 19-10289-LSS   Doc 2445-1   Filed 10/30/20   Page 16 of 56
Case 19-10289-LSS   Doc 2445-1   Filed 10/30/20   Page 17 of 56
Case 19-10289-LSS   Doc 2445-1   Filed 10/30/20   Page 18 of 56
Case 19-10289-LSS   Doc 2445-1   Filed 10/30/20   Page 19 of 56
Case 19-10289-LSS   Doc 2445-1   Filed 10/30/20   Page 20 of 56
Case 19-10289-LSS   Doc 2445-1   Filed 10/30/20   Page 21 of 56
Case 19-10289-LSS   Doc 2445-1   Filed 10/30/20   Page 22 of 56
Case 19-10289-LSS   Doc 2445-1   Filed 10/30/20   Page 23 of 56
Case 19-10289-LSS   Doc 2445-1   Filed 10/30/20   Page 24 of 56
Case 19-10289-LSS   Doc 2445-1   Filed 10/30/20   Page 25 of 56
Case 19-10289-LSS   Doc 2445-1   Filed 10/30/20   Page 26 of 56
C a s e   1 9 - 1 0 2 8 9 - L S S   D o c   2 4 4 5 - 1   F i l e d   1 0

                                                           2




                      Exhibit 2
            Case 19-10289-LSS          Doc 2445-1       Filed 10/30/20      Page 28 of 56




                        IN THE UNITED STATES BANKRUPTCY
                        COURT FOR THE DISTRICT OF DELAWARE




    In re                                                  Chapter 11


    IMERYS TALC AMERICA, INC., et al. 1                    Case No. 19–10289 (LSS)
                                                           (Jointly Administered)

                  Debtors.



   JOHNSON & JOHNSON’S AND JOHNSON & JOHNSON CONSUMER INC.’S
   SECOND REQUEST FOR PRODUCTION OF DOCUMENTS TO IMERYS S.A.
RELATING TO THE AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION
      OF IMERYS TALC AMERICA, INC. AND ITS DEBTOR AFFILIATES
            UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

        Pursuant to Federal Rules of Civil Procedure 26 and 34, made applicable herein pursuant

to Rules 7026, 7034 and 9014 of the Federal Rules of Bankruptcy Procedure, Johnson & Johnson

and Johnson & Johnson Consumer Inc. (together, “J&J”), by its undersigned counsel, hereby

requests that Imerys S.A. (“You”) produce the documents specified in these Requests in

connection with the Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and its

Debtor Affiliates under Chapter 11 of the Bankruptcy Code [D.I. 2289] (as it may be amended,

modified, or supplemented and together with any exhibits or schedules thereto, the “Plan”), in the

above-captioned chapter 11 cases (the “Chapter 11 Cases”). J&J requests that Imerys S.A.

provide the requested documents as soon as possible, but no later than November 16, 2020 at 5:00

p.m. Eastern Time, and that they be served on or produced to the law offices of (i) Weil, Gotshal


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Imerys Talc America, Inc. (6348), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada
Inc. (6748). The Debtors’ address is 100 Mansell Court East Suite 300, Roswell, Georgia 30076.
             Case 19-10289-LSS       Doc 2445-1      Filed 10/30/20     Page 29 of 56




& Manges, LLP, 767 Fifth Avenue, New York, New York 10153, attention Theodore E.

Tsekerides     or   by   delivery   through     electronic   means     to   the    email    address

Theodore.Tsekerides@weil.com and (ii) Faegre Drinker Biddle & Reath LLP, 222 Delaware

Avenue, Suite 1410, Wilmington, Delaware 19801, attention Brett D. Fallon or by delivery

through electronic means to the email Brett.Fallon@faegredrinker.com.

                                       I.     DEFINITIONS

       Capitalized terms used but not herein defined have the meanings ascribed to such terms in

the Plan. Each defined term shall have the meaning ascribed to it regardless of whether the term is

capitalized. Any term referencing any business, legal, or government entity or association shall be

deemed a reference to any and all of its predecessors, successors, Affiliates and subsidiaries, as

well as any and all of its past or present officers, directors, partners, members, managers,

employees, representatives, and agents. This includes, without limitation, the following:

       1.      “Bankruptcy Code” means chapter 11 of title 11 of the United States Code.

       2.      “Communication” means the transmittal of information (in the form of facts, ideas,
               inquiries, or otherwise), including meetings, conversations in person, telephone
               conversations, records of conversations or messages, telegrams, facsimile
               transmissions, electronic mail transmissions, letters, reports, memoranda, formal
               statements, press releases, and newspaper stories. References to communications
               with business entities shall be deemed to include all officers, directors, employees,
               personnel, agents, attorneys, accountants, consultants, independent contractors, or
               other representatives of such entities. For the avoidance of doubt, this definition
               includes all transmittals over any videoconference or telephonic platform, or any
               other similar platform, e.g., Zoom, WebEx, Microsoft Teams, etc.

       3.      “Documents” means all written, graphic, or printed matter of any kind, however
               produced or reproduced, including all originals, drafts, working papers, and non-
               identical copies, whether different from the originals by reason of any notation
               made on such copies or otherwise, and all electronic, mechanical, or optical records
               or representations of any kind or other data compilations from which information
               can be obtained, or translated, if necessary, through detection devices into
               reasonable usable form. The term “Documents” includes, but is not limited to:




                                                 2
     Case 19-10289-LSS      Doc 2445-1       Filed 10/30/20     Page 30 of 56




       a.     correspondence, term sheets, proposals, memoranda, notes, calendar or
              diary entries, statistics, letters, electronic mail, notebooks, telegrams,
              journals, minutes, agendas, notices, announcements, instructions, charts,
              schedules, requests, contracts, prospective contracts, agreements,
              prospective agreements, licenses, prospective licenses, order forms, books,
              accounts, records, reports, studies, surveys, experiments, analyses, checks,
              cancelled checks, wire confirmations, statements, receipts, returns,
              vouchers, statements, credit memoranda, sales slips, promissory notes,
              summaries, pamphlets, prospectuses, manuals, brochures, announcements,
              certificates, drawings, plans, inter-office and intra-office communications,
              or offers;

       b.     notations in any form made of conversations, telephone calls, meetings,
              negotiations or other communications;

       c.     bulletins, circulars, schedules, lists, guides, printed matter (including
              newspapers, magazines and other publications, articles and clippings
              therefrom), press releases, computer printouts, teletypes, telecopies, telexes,
              invoices, ledgers, balance sheets, financial statements or worksheets;

       d.     electronic, mechanical or optical records or representations of any kind
              (including tapes, cassettes, discs, hard drives, recordings, voice mail,
              electronic mail, computer-stored data or material), or transcriptions thereof,
              including but not limited to, databases and spreadsheets; and

       e.     all drafts, alterations, modifications, changes and amendments of any of the
              foregoing and any material underlying, supporting or used in the
              preparation of any document.

4.     “FCR” means James L. Patton, Jr., the appointed future claims representative, in
       these Chapter 11 Cases, including any attorneys, representatives, consultants,
       advisors or anyone else acting on his behalf.

5.     “Imerys Clays” means Imerys Clays, Inc. and any of its attorneys, representatives,
       consultants, advisors, or anyone acting on behalf of Imerys Clays, Inc.

6.     “Imerys Group” means a French multinational corporation comprised of over 360
       affiliated entities directly and indirectly owned by Non-Debtor Affiliate entity
       Imerys S.A., incorporating the meaning adopted by the Picard Declaration.

7.     “Imerys Minerals” means Imerys Minerals Holding Limited (UK) and any of its
       attorneys, representatives, consultants, advisors, or anyone acting on behalf of
       Imerys Minerals Holding Limited (UK).



                                         3
      Case 19-10289-LSS      Doc 2445-1      Filed 10/30/20     Page 31 of 56




8.      “Imerys S.A.” means Imerys S.A. and any of its attorneys, representatives,
        consultants, advisors, or anyone acting on behalf of Imerys S.A.

9.      “Imerys USA” means Imerys USA, Inc. and any of its attorneys, representatives,
        consultants, advisors, or anyone acting on behalf of Imerys USA, Inc.

10.     “ITA” means Imerys Talc America, Inc. and any of its attorneys, representatives,
        consultants, advisors, or anyone acting on behalf of Imerys Talc America, Inc.

11.     “ITC” means Imerys Talc Canada Inc. and any of its attorneys, representatives,
        consultants, advisors, or anyone acting on behalf of Imerys Talc Canada Inc.

12.     “ITV” means Imerys Talc Vermont, Inc. and any of its attorneys, representatives,
        consultants, advisors, or anyone acting on behalf of Imerys Talc Vermont, Inc.

13.     “ITI” means Imerys Talc Italy, S.P.A. and any of its attorneys, representatives,
        consultants, advisors, or anyone acting on behalf of Imerys Talc Italy, S.P.A.

14.     “Non-Debtor Affiliates” means any and all Affiliates of any Debtor other than
        Imerys S.A. or one of the other Debtors.

15.     “Picard Declaration” means the Declaration of Alexandra Picard, Chief Financial
        Officer of the Debtors in Support of Chapter 11 Petitions and First Day Pleadings
        [D.I. 10] (the “Picard Declaration”).

16.     “Relating” means concerning, referring to, describing, evidencing, or constituting.

17.     “TCC” means the Official Committee of Tort Claimants appointed in these Chapter
        11 Cases, including its individual members and any attorneys, representatives,
        consultants, advisors or anyone acting on the Official Committee of Tort
        Claimants’ behalf.

18.     “Unidentified Imerys Talc Oversight Entity” means the entity that—as described
        by Alexandra Picard at the April 25, 2019 Meeting of Creditors under section
        341(a) of the Bankruptcy Code—sat in Paris and exercised oversight of Imerys
        Group’s worldwide talc operations until November 2018.




                                         4
            Case 19-10289-LSS       Doc 2445-1      Filed 10/30/20     Page 32 of 56




                                    II.   INSTRUCTIONS

       The preceding definitions apply to the following instructions and each of the succeeding

requests:

       1.     The terms used in the Requests are to be given their most expansive and inclusive
              interpretation unless otherwise expressly limited in a Request. This includes,
              without limitation, the following:

              a.     Construing “and” and “or” in the disjunctive or conjunctive as necessary to
                     make a request more inclusive;

              b.     Construing the singular form of a word to include the plural and the plural
                     to include the singular;

              c.     Construing the term “among” to mean between or among;

              d.     Construing the term “any” to mean any, all, each, and every;

              e.     Construing the masculine, feminine, or neutral pronouns to include all
                     genders; and

              f.     Construing the present tense of a verb to include its past tense and vice
                     versa.

       2.     You are required to obtain and furnish all Documents available to You and to any
              of Your representatives, agents, employees, or attorneys, and to obtain and furnish
              all Documents that are in your actual or constructive possession, custody or control,
              or in the actual or constructive possession, custody or control of any of your
              representatives, agents, employees, accountants, or attorneys.

       3.     These Requests are continuing in nature and, to the extent that Your responses may
              be enlarged, diminished, or otherwise modified by information acquired after your
              initial responses to these Requests, You are required to promptly supplement Your
              initial responses in writing reflecting such changes, and to produce any additional
              Documents, to the fullest extent required by any applicable law or rule.

       4.     If any Documents were formerly in your possession, custody, or control, and have
              been lost, destroyed, or otherwise disposed of, then You are required to furnish a
              list that identifies all Documents that have been lost, destroyed, or otherwise
              disposed of, and that states for all Documents:

              a.     The nature of the Documents (e.g., letter, memorandum, etc.);

              b.     The size of the Documents (e.g., the number of pages for a document, the
                     number of bytes for an electronic record, etc.);



                                                5
     Case 19-10289-LSS       Doc 2445-1      Filed 10/30/20     Page 33 of 56




       c.     The subject matter of the Documents;

       d.     The persons who prepared or authored the Documents, and, if applicable,
              the persons to whom the Documents were sent;

       e.     The date on which the Documents were prepared or transmitted; and

       f.     The date on which the Documents were lost, destroyed, or otherwise
              disposed of, the conditions of and reasons for such destruction or other
              disposition, and the persons requesting and performing the destruction or
              other disposition.

5.     For each of the Documents withheld on the ground of any privilege or immunity,
       You are required to furnish a list that identifies each of the Documents that have
       been withheld, and that states for each of the Documents:

       a.     The nature of the Documents (e.g., letter, memorandum, etc.);

       b.     The size of the Documents (e.g., the number of pages for a document, the
              number of bytes for an electronic record, etc.);

       c.     The subject matter of the Documents;

       d.     The persons who prepared or authored the Documents, and, if applicable,
              the persons to whom the Documents were sent;

       e.     Each person having a copy of the Documents, each person to whom a copy
              was sent, and each person by whom a copy was received;

       f.     The date on which the Documents were prepared or transmitted; and

       g.     The nature of the privilege or immunity claimed and the basis for claiming
              the privilege or immunity.

6.     If any portion of any Document is responsive to these Requests, the entirety of the
       Document shall be produced. Moreover, if only a part of any Document is protected
       by any privilege or immunity, the Document shall be produced with only the
       privileged matter redacted.

7.     All Documents shall be produced as they are kept in the ordinary course of business.
       The name of the file from which they were produced, the identity of the person
       from whose file they were produced, and the identity of the present custodian of
       that file shall each be set forth.

8.     All financial data shall be produced in native format to the extent available.

9.     All Documents, except financial data as described in Instruction 8, shall be
       provided as a PDF with optical character recognition.



                                         6
            Case 19-10289-LSS         Doc 2445-1     Filed 10/30/20   Page 34 of 56




      10.     All Documents shall be produced in the order in which they are found in a person’s
              files, and shall not be rearranged. If the Documents are kept in a file with a file
              label, a copy of that label shall be produced together with the other Documents,
              Communications, or other materials in the file.

      11.     Nothing set forth herein shall constitute or be deemed an admission or a waiver of
              any kind with respect to any defense or objection regarding the admissibility or
              relevance of any Documents produced in response to these Requests.

      12.     Unless otherwise stated, these Requests seek information from January 1, 2011
              through the present.

                               III.    DOCUMENT REQUESTS

      In accordance with the foregoing Definitions and Instructions, please produce the

following documents:

      1.      Documents sufficient to describe in detail the corporate structure of Imerys Group
              including but not limited to, a complete corporate organizational chart.

      2.      Documents sufficient to identify the entity defined herein as the Unidentified
              Imerys Talc Oversight Entity.

      3.      All Documents and Communications relating to the formation, incorporation, or
              corporate by-laws, including any amendments thereto, of the following entities:

              a.       Imerys S.A.;

              b.       Imerys USA;

              c.       Imerys Minerals;

              d.       Unidentified Imerys Talc Oversight Entity;

              e.       ITI;

              f.       ITA;

              g.       ITV; and

              h.       ITC.

      4.      All Documents and Communications relating to the acquisition of the assets and/or
              liabilities of the following entities:

              a.       Luzenac America, Inc.;

              b.       Windsor Minerals, Inc.; and


                                                7
     Case 19-10289-LSS        Doc 2445-1    Filed 10/30/20     Page 35 of 56




       c.     Luzenac, Inc.

5.     All Documents and Communications between You, including but not limited to,
       Your officers, directors, and executive personnel, and the below-listed entities,
       including but not limited to, their officers, directors, and executive personnel (as
       applicable), relating to talc operations, including but not limited to, mining,
       processing, shipping, contents, and quality:

       a.     Imerys USA;

       b.     Imerys Minerals;

       c.     Unidentified Imerys Talc Oversight Entity;

       d.     ITI;

       e.     ITA;

       f.     ITV;

       g.     ITC

       h.     The TCC; and

       i.     The FCR.

6.     All Documents and Communications between You and the below-listed entities
       relating to Talc Personal Injury Claims, including but not limited to, analyses,
       models, estimates, or projections relating to the projected or estimated monetary
       exposure thereto:

       a.     Imerys USA;

       b.     Imerys Minerals;

       c.     Unidentified Imerys Talc Oversight Entity;

       d.     ITI;

       e.     ITA;

       f.     ITV;

       g.     ITC;

       h.     The TCC; and

       i.     The FCR.



                                        8
     Case 19-10289-LSS       Doc 2445-1      Filed 10/30/20     Page 36 of 56




7.     All Documents and Communications relating to any settlement, termination,
       satisfaction, or resolution of any Talc Personal Injury Claim against the Debtors,
       Imerys S.A., or the Non-Debtor Affiliates, including but not limited to, requests to
       approve such settlement, termination, satisfaction, or resolution, or notice thereof.

8.     Documents sufficient to identify the directors, officers, and other executive
       personnel, as well as the number of employees, of the below-listed entities from
       their inception to present:

       a.     Imerys S.A.;

       b.     Imerys USA;

       c.     Imerys Minerals;

       d.     Unidentified Imerys Talc Oversight Entity;

       e.     ITI;

       f.     ITA;

       g.     ITV; and

       h.     ITC.

9.     Documents sufficient to show all individuals who are or have ever simultaneously
       been employees, officers or directors of more than one of the following entities or
       any of their subsidiaries, sister companies, or subsidiaries of sister companies:

       a.     Imerys S.A.;

       b.     Imerys USA;

       c.     Imerys Minerals;

       d.     Unidentified Imerys Talc Oversight Entity;

       e.     ITI;

       f.     ITA;

       g.     ITV; and

       a.     ITC.




                                         9
      Case 19-10289-LSS       Doc 2445-1      Filed 10/30/20     Page 37 of 56




10.     Any board materials, including but not limited to, minutes, presentations, business
        analyses, and reports relating to the talc operations of any Imerys Group entity.

11.     Any board materials, including but not limited to, minutes, presentations, business
        analyses, and reports, relating to any transactions entered into by the following
        entities:

        a.     Imerys S.A.;

        b.     Imerys USA;

        c.     Imerys Minerals;

        d.     Unidentified Imerys Talc Oversight Entity;

        e.     ITI;

        f.     ITA;

        g.     ITV; and

        h.     ITC.

12.     All Documents and Communications relating to the capitalization, at inception, of
        the following entities:

        a.     Imerys USA;

        b.     Imerys Minerals;

        c.     Unidentified Imerys Talc Oversight Entity;

        d.     ITI;

        e.     ITA;

        f.     ITV; and

        g.     ITC.

13.     All Documents and Communications relating to any transfer of any assets,
        including but not limited to, cash, cash equivalents, debt or equity instruments, and
        any other tangible or intangible asset, or loans, between You and the following
        entities (in either direction) from their inception to present:

        a.     Imerys USA;

        b.     Imerys Minerals;



                                         10
      Case 19-10289-LSS      Doc 2445-1     Filed 10/30/20   Page 38 of 56




        c.     Unidentified Imerys Talc Oversight Entity;

        d.     ITI;

        e.     ITA;

        f.     ITV; and

        g.     ITC.

14.     All Documents and Communications relating to You satisfying the obligations,
        financial or otherwise, of the below-listed entities:

        a.     Imerys USA;

        b.     Imerys Minerals;

        c.     Unidentified Imerys Talc Oversight Entity;

        d.     ITI;

        e.     ITA;

        f.     ITV; and

        g.     ITC.

15.     All Documents and Communications relating to any of the below-listed entities
        satisfying Your obligations, financial or otherwise:

        a.     Imerys USA;

        b.     Imerys Minerals;

        c.     Unidentified Imerys Talc Oversight Entity;

        d.     ITI;

        e.     ITA;

        f.     ITV; and

        g.     ITC.




                                       11
      Case 19-10289-LSS    Doc 2445-1      Filed 10/30/20   Page 39 of 56




16.     All Documents and Communications relating to the operation of any mine from
        which talc was supplied to a third party, including but not limited to, J&J.

17.     All Documents and Communications relating to talc sold by any Imerys Group
        entity to a third party, including but not limited to, J&J.

18.     All Documents and Communications between You and J&J relating to analyzing
        the contents of talc.




                                      12
        Case 19-10289-LSS   Doc 2445-1   Filed 10/30/20   Page 40 of 56




Dated: October 16, 2020              FAEGRE DRINKER BIDDLE & REATH LLP

                                     /s/ Patrick A. Jackson
                                     Brett D. Fallon (Del. Bar No. 2480)
                                     Patrick A. Jackson (Del. Bar No. 4976)
                                     222 Delaware Ave., Ste. 1410
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 467-4210
                                     Facsimile: (302) 651-7701
                                     Brett.Fallon@faegredrinker.com
                                     Patrick.Jackson@faegredrinker.com

                                     -and-

                                     WEIL, GOTSHAL & MANGES LLP
                                     Diane P. Sullivan (pro hac vice)
                                     Ronit J. Berkovich (pro hac vice)
                                     Theodore E. Tsekerides (pro hac vice)
                                     Konrad L. Cailteux (pro hac vice)
                                     767 Fifth Avenue
                                     New York, New York 10153
                                     Telephone: (212) 310-8000
                                     Facsimile: (212) 310-8007

                                     Attorneys for Johnson & Johnson
                                     and Johnson & Johnson Consumer Inc.




                                    13
Case 19-10289-LSS   Doc 2445-1   Filed 10/30/20   Page 41 of 56




                            14
C a s e   1 9 - 1 0 2 8 9 - L S S   D o c   2 4 4 5 - 1   F i l e d   1 0

                                                           3




                      Exhibit 3
            Case 19-10289-LSS          Doc 2445-1       Filed 10/30/20      Page 43 of 56




                        IN THE UNITED STATES BANKRUPTCY
                        COURT FOR THE DISTRICT OF DELAWARE




    In re                                                  Chapter 11


    IMERYS TALC AMERICA, INC., et al. 1                    Case No. 19–10289 (LSS)
                                                           (Jointly Administered)

                  Debtors.



    JOHNSON & JOHNSON’S AND JOHNSON & JOHNSON CONSUMER INC.’S
  FIRST REQUEST FOR PRODUCTION OF DOCUMENTS TO IMERYS USA, INC.
RELATING TO THE AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION
       OF IMERYS TALC AMERICA, INC. AND ITS DEBTOR AFFILIATES
             UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

        Pursuant to Federal Rules of Civil Procedure 26 and 34, made applicable herein pursuant

to Rules 7026, 7034 and 9014 of the Federal Rules of Bankruptcy Procedure, Johnson & Johnson

and Johnson & Johnson Consumer Inc. (together, “J&J”), by its undersigned counsel, hereby

requests that Imerys USA, Inc. (“You”) produce the documents specified in these Requests in

connection with the Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and its

Debtor Affiliates under Chapter 11 of the Bankruptcy Code [D.I. 2289] (as it may be amended,

modified, or supplemented and together with any exhibits or schedules thereto, the “Plan”), in the

above-captioned chapter 11 cases (the “Chapter 11 Cases”). J&J requests that Imerys USA, Inc.

provide the requested documents as soon as possible, but no later than November 16, 2020 at

5:00pm Eastern Time, and that they be served on or produced to the law offices of (i) Weil, Gotshal


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Imerys Talc America, Inc. (6348), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada
Inc. (6748). The Debtors’ address is 100 Mansell Court East Suite 300, Roswell, Georgia 30076.
             Case 19-10289-LSS       Doc 2445-1      Filed 10/30/20     Page 44 of 56




& Manges, LLP, 767 Fifth Avenue, New York, New York 10153, attention Theodore E.

Tsekerides     or   by   delivery   through     electronic   means     to   the    email    address

Theodore.Tsekerides@weil.com and (ii) Faegre Drinker Biddle & Reath LLP, 222 Delaware

Avenue, Suite 1410, Wilmington, Delaware 19801, attention Brett D. Fallon or by delivery

through electronic means to the email Brett.Fallon@faegredrinker.com.

                                       I.     DEFINITIONS

       Capitalized terms used but not herein defined have the meanings ascribed to such terms in

the Plan. Each defined term shall have the meaning ascribed to it regardless of whether the term is

capitalized. Any term referencing any business, legal, or government entity or association shall be

deemed a reference to any and all of its predecessors, successors, Affiliates and subsidiaries, as

well as any and all of its past or present officers, directors, partners, members, managers,

employees, representatives, and agents. This includes, without limitation, the following:

       1.      “Bankruptcy Code” means chapter 11 of title 11 of the United States Code.

       2.      “Communication” means the transmittal of information (in the form of facts, ideas,
               inquiries, or otherwise), including meetings, conversations in person, telephone
               conversations, records of conversations or messages, telegrams, facsimile
               transmissions, electronic mail transmissions, letters, reports, memoranda, formal
               statements, press releases, and newspaper stories. References to communications
               with business entities shall be deemed to include all officers, directors, employees,
               personnel, agents, attorneys, accountants, consultants, independent contractors, or
               other representatives of such entities. For the avoidance of doubt, this definition
               includes all transmittals over any videoconference or telephonic platform, or any
               other similar platform, e.g., Zoom, WebEx, Microsoft Teams, etc.

       3.      “Documents” means all written, graphic, or printed matter of any kind, however
               produced or reproduced, including all originals, drafts, working papers, and non-
               identical copies, whether different from the originals by reason of any notation
               made on such copies or otherwise, and all electronic, mechanical, or optical records
               or representations of any kind or other data compilations from which information
               can be obtained, or translated, if necessary, through detection devices into
               reasonable usable form. The term “Documents” includes, but is not limited to:




                                                 2
     Case 19-10289-LSS      Doc 2445-1       Filed 10/30/20     Page 45 of 56




       a.     correspondence, term sheets, proposals, memoranda, notes, calendar or
              diary entries, statistics, letters, electronic mail, notebooks, telegrams,
              journals, minutes, agendas, notices, announcements, instructions, charts,
              schedules, requests, contracts, prospective contracts, agreements,
              prospective agreements, licenses, prospective licenses, order forms, books,
              accounts, records, reports, studies, surveys, experiments, analyses, checks,
              cancelled checks, wire confirmations, statements, receipts, returns,
              vouchers, statements, credit memoranda, sales slips, promissory notes,
              summaries, pamphlets, prospectuses, manuals, brochures, announcements,
              certificates, drawings, plans, inter-office and intra-office communications,
              or offers;

       b.     notations in any form made of conversations, telephone calls, meetings,
              negotiations or other communications;

       c.     bulletins, circulars, schedules, lists, guides, printed matter (including
              newspapers, magazines and other publications, articles and clippings
              therefrom), press releases, computer printouts, teletypes, telecopies, telexes,
              invoices, ledgers, balance sheets, financial statements or worksheets;

       d.     electronic, mechanical or optical records or representations of any kind
              (including tapes, cassettes, discs, hard drives, recordings, voice mail,
              electronic mail, computer-stored data or material), or transcriptions thereof,
              including but not limited to, databases and spreadsheets; and

       e.     all drafts, alterations, modifications, changes and amendments of any of the
              foregoing and any material underlying, supporting or used in the
              preparation of any document.

4.     “FCR” means James L. Patton, Jr., the appointed future claims representative, in
       these Chapter 11 Cases, including any attorneys, representatives, consultants,
       advisors or anyone else acting on his behalf.

5.     “Imerys Clays” means Imerys Clays, Inc. and any of its attorneys, representatives,
       consultants, advisors, or anyone acting on behalf of Imerys Clays, Inc.

6.     “Imerys Group” means a French multinational corporation comprised of over 360
       affiliated entities directly and indirectly owned by Non-Debtor Affiliate entity
       Imerys S.A., incorporating the meaning adopted by the Picard Declaration.

7.     “Imerys Minerals” means Imerys Minerals Holding Limited (UK) and any of its
       attorneys, representatives, consultants, advisors, or anyone acting on behalf of
       Imerys Minerals Holding Limited (UK).



                                         3
      Case 19-10289-LSS      Doc 2445-1      Filed 10/30/20     Page 46 of 56




8.      “Imerys S.A.” means Imerys S.A. and any of its attorneys, representatives,
        consultants, advisors, or anyone acting on behalf of Imerys S.A.

9.      “Imerys USA” means Imerys USA, Inc. and any of its attorneys, representatives,
        consultants, advisors, or anyone acting on behalf of Imerys USA, Inc.

10.     “ITA” means Imerys Talc America, Inc. and any of its attorneys, representatives,
        consultants, advisors, or anyone acting on behalf of Imerys Talc America, Inc.

11.     “ITC” means Imerys Talc Canada Inc. and any of its attorneys, representatives,
        consultants, advisors, or anyone acting on behalf of Imerys Talc Canada Inc.

12.     “ITV” means Imerys Talc Vermont, Inc. and any of its attorneys, representatives,
        consultants, advisors, or anyone acting on behalf of Imerys Talc Vermont, Inc.

13.     “ITI” means Imerys Talc Italy, S.P.A. and any of its attorneys, representatives,
        consultants, advisors, or anyone acting on behalf of Imerys Talc Italy, S.P.A.

14.     “Non-Debtor Affiliates” means any and all Affiliates of any Debtor other than
        Imerys S.A. or one of the other Debtors.

15.     “Picard Declaration” means the Declaration of Alexandra Picard, Chief Financial
        Officer of the Debtors in Support of Chapter 11 Petitions and First Day Pleadings
        [D.I. 10] (the “Picard Declaration”).

16.     “Relating” means concerning, referring to, describing, evidencing, or constituting.

17.     “TCC” means the Official Committee of Tort Claimants appointed in these Chapter
        11 Cases, including its individual members and any attorneys, representatives,
        consultants, advisors or anyone acting on the Official Committee of Tort
        Claimants’ behalf.

18.     “Unidentified Imerys Talc Oversight Entity” means the entity that—as described
        by Alexandra Picard at the April 25, 2019 Meeting of Creditors under section
        341(a) of the Bankruptcy Code—sat in Paris and exercised oversight of Imerys
        Group’s worldwide talc operations until November 2018.




                                         4
            Case 19-10289-LSS       Doc 2445-1      Filed 10/30/20     Page 47 of 56




                                    II.   INSTRUCTIONS

       The preceding definitions apply to the following instructions and each of the succeeding

requests:

       1.     The terms used in the Requests are to be given their most expansive and inclusive
              interpretation unless otherwise expressly limited in a Request. This includes,
              without limitation, the following:

              a.     Construing “and” and “or” in the disjunctive or conjunctive as necessary to
                     make a request more inclusive;

              b.     Construing the singular form of a word to include the plural and the plural
                     to include the singular;

              c.     Construing the term “among” to mean between or among;

              d.     Construing the term “any” to mean any, all, each, and every;

              e.     Construing the masculine, feminine, or neutral pronouns to include all
                     genders; and

              f.     Construing the present tense of a verb to include its past tense and vice
                     versa.

       2.     You are required to obtain and furnish all Documents available to You and to any
              of Your representatives, agents, employees, or attorneys, and to obtain and furnish
              all Documents that are in your actual or constructive possession, custody or control,
              or in the actual or constructive possession, custody or control of any of your
              representatives, agents, employees, accountants, or attorneys.

       3.     These Requests are continuing in nature and, to the extent that Your responses may
              be enlarged, diminished, or otherwise modified by information acquired after your
              initial responses to these Requests, You are required to promptly supplement Your
              initial responses in writing reflecting such changes, and to produce any additional
              Documents, to the fullest extent required by any applicable law or rule.

       4.     If any Documents were formerly in your possession, custody, or control, and have
              been lost, destroyed, or otherwise disposed of, then You are required to furnish a
              list that identifies all Documents that have been lost, destroyed, or otherwise
              disposed of, and that states for all Documents:

              a.     The nature of the Documents (e.g., letter, memorandum, etc.);

              b.     The size of the Documents (e.g., the number of pages for a document, the
                     number of bytes for an electronic record, etc.);



                                                5
     Case 19-10289-LSS       Doc 2445-1      Filed 10/30/20     Page 48 of 56




       c.     The subject matter of the Documents;

       d.     The persons who prepared or authored the Documents, and, if applicable,
              the persons to whom the Documents were sent;

       e.     The date on which the Documents were prepared or transmitted; and

       f.     The date on which the Documents were lost, destroyed, or otherwise
              disposed of, the conditions of and reasons for such destruction or other
              disposition, and the persons requesting and performing the destruction or
              other disposition.

5.     For each of the Documents withheld on the ground of any privilege or immunity,
       You are required to furnish a list that identifies each of the Documents that have
       been withheld, and that states for each of the Documents:

       a.     The nature of the Documents (e.g., letter, memorandum, etc.);

       b.     The size of the Documents (e.g., the number of pages for a document, the
              number of bytes for an electronic record, etc.);

       c.     The subject matter of the Documents;

       d.     The persons who prepared or authored the Documents, and, if applicable,
              the persons to whom the Documents were sent;

       e.     Each person having a copy of the Documents, each person to whom a copy
              was sent, and each person by whom a copy was received;

       f.     The date on which the Documents were prepared or transmitted; and

       g.     The nature of the privilege or immunity claimed and the basis for claiming
              the privilege or immunity.

6.     If any portion of any Document is responsive to these Requests, the entirety of the
       Document shall be produced. Moreover, if only a part of any Document is protected
       by any privilege or immunity, the Document shall be produced with only the
       privileged matter redacted.

7.     All Documents shall be produced as they are kept in the ordinary course of business.
       The name of the file from which they were produced, the identity of the person
       from whose file they were produced, and the identity of the present custodian of
       that file shall each be set forth.

8.     All financial data shall be produced in native format to the extent available.

9.     All Documents, except financial data as described in Instruction 8, shall be
       provided as a PDF with optical character recognition.



                                         6
            Case 19-10289-LSS          Doc 2445-1    Filed 10/30/20   Page 49 of 56




      10.     All Documents shall be produced in the order in which they are found in a person’s
              files, and shall not be rearranged. If the Documents are kept in a file with a file
              label, a copy of that label shall be produced together with the other Documents,
              Communications, or other materials in the file.

      11.     Nothing set forth herein shall constitute or be deemed an admission or a waiver of
              any kind with respect to any defense or objection regarding the admissibility or
              relevance of any Documents produced in response to these Requests.

      12.     Unless otherwise stated, these Requests seek information from January 1, 2011
              through the present.

                               III.     DOCUMENT REQUESTS

      In accordance with the foregoing Definitions and Instructions, please produce the

following documents:

      1.      Documents sufficient to describe in detail the corporate structure of Imerys Group
              including but not limited to, a complete corporate organizational chart.

      2.      Documents sufficient to identify the entity defined herein as the Unidentified
              Imerys Talc Oversight Entity.

      3.      All Documents and Communications relating to the formation, incorporation, or
              corporate by-laws, including any amendments thereto, of the following entities:

              a.       Imerys USA;

              b.       Imerys Minerals;

              c.       Unidentified Imerys Talc Oversight Entity;

              d.       ITI;

              e.       ITA;

              f.       ITV; and

              g.       ITC.

      4.      All Documents and Communications relating to the acquisition of the assets and/or
              liabilities of the following entities:

              a.       Luzenac America, Inc.;

              b.       Windsor Minerals, Inc.; and

              c.       Luzenac, Inc.


                                                7
     Case 19-10289-LSS       Doc 2445-1      Filed 10/30/20     Page 50 of 56




5.     All Documents and Communications between You, including but not limited to,
       Your officers, directors, and executive personnel, and the below-listed entities,
       including but not limited to, their officers, directors, and executive personnel (as
       applicable), relating to talc operations, including but not limited to, mining,
       processing, shipping, contents, and quality:

       a.     Imerys S.A.;

       b.     Imerys Minerals;

       c.     Unidentified Imerys Talc Oversight Entity;

       d.     ITI;

       e.     ITA;

       f.     ITV;

       g.     ITC;

       h.     The TCC; and

       i.     The FCR.

6.     All Documents and Communications between You and the below-listed entities
       relating to Talc Personal Injury Claims, including but not limited to, analyses,
       models, estimates, or projections relating to the projected or estimated monetary
       exposure thereto:

       a.     Imerys S.A.;

       b.     Imerys Minerals;

       c.     Unidentified Imerys Talc Oversight Entity;

       d.     ITI;

       e.     ITA;

       f.     ITV;

       g.     ITC;

       h.     The TCC; and

       i.     The FCR.

7.     All Documents and Communications relating to any settlement, termination,
       satisfaction, or resolution of any Talc Personal Injury Claim against the Debtors,


                                        8
      Case 19-10289-LSS       Doc 2445-1      Filed 10/30/20     Page 51 of 56




        Imerys S.A., or the Non-Debtor Affiliates, including but not limited to, requests to
        approve such settlement, termination, satisfaction, or resolution, or notice thereof.

8.      Documents sufficient to identify the directors, officers, and other executive
        personnel, as well as the number of employees, of the below-listed entities from
        their inception to present:

        a.     Imerys S.A.;

        b.     Imerys USA;

        c.     Imerys Minerals;

        d.     Unidentified Imerys Talc Oversight Entity;

        e.     ITI;

        f.     ITA;

        g.     ITV; and

        h.     ITC.

9.      Documents sufficient to show all individuals who are or have ever simultaneously
        been employees, officers or directors of more than one of the following entities or
        any of their subsidiaries, sister companies, or subsidiaries of sister companies:

        a.     Imerys S.A.;

        b.     Imerys USA;

        c.     Imerys Minerals;

        d.     Unidentified Imerys Talc Oversight Entity;

        e.     ITI;

        f.     ITA;

        g.     ITV; and

        a.     ITC.

10.     Any board materials, including but not limited to, minutes, presentations, business
        analyses, and reports relating to the talc operations of the below-listed entities:

        a.     Imerys USA;

        b.     Imerys Minerals;


                                          9
      Case 19-10289-LSS       Doc 2445-1      Filed 10/30/20     Page 52 of 56




        c.     Unidentified Imerys Talc Oversight Entity;

        d.     ITI;

        e.     ITA;

        f.     ITV; and

        g.     ITC.

11.     Any board materials, including but not limited to, minutes, presentations, business
        analyses, and reports, relating to any transactions entered into by the following
        entities:

        a.     Imerys S.A.;

        b.     Imerys USA;

        c.     Imerys Minerals;

        d.     Unidentified Imerys Talc Oversight Entity;

        e.     ITI;

        f.     ITA;

        g.     ITV; and

        h.     ITC.

12.     All Documents and Communications relating to the capitalization, at inception, of
        the following entities:

        a.     Imerys USA;

        b.     Imerys Minerals;

        c.     Unidentified Imerys Talc Oversight Entity;

        d.     ITI;

        e.     ITA;

        f.     ITV; and

        g.     ITC.

13.     All Documents and Communications relating to any transfer of any assets,
        including but not limited to, cash, cash equivalents, debt or equity instruments, and



                                         10
      Case 19-10289-LSS       Doc 2445-1    Filed 10/30/20   Page 53 of 56




        any other tangible or intangible asset, or loans, between You and the following
        entities (in either direction) from their inception to present:

        a.     Imerys S.A.;

        b.     Imerys Minerals;

        c.     Unidentified Imerys Talc Oversight Entity;

        d.     ITI;

        e.     ITA;

        f.     ITV; and

        g.     ITC.

14.     All Documents and Communications relating to You satisfying the obligations,
        financial or otherwise, of the below-listed entities:

        a.     Imerys S.A.;

        b.     Imerys Minerals;

        c.     Unidentified Imerys Talc Oversight Entity;

        d.     ITI;

        e.     ITA;

        f.     ITV; and

        g.     ITC.

15.     All Documents and Communications relating to any of the below-listed entities
        satisfying Your obligations, financial or otherwise:

        a.     Imerys S.A.;

        b.     Imerys Minerals;

        c.     Unidentified Imerys Talc Oversight Entity;

        d.     ITI;

        e.     ITA;

        f.     ITV; and




                                       11
      Case 19-10289-LSS    Doc 2445-1      Filed 10/30/20   Page 54 of 56




        g.    ITC.

16.     All Documents and Communications relating to the operation of any mine from
        which talc was supplied to a third party, including but not limited to, J&J.

17.     All Documents and Communications relating to talc sold by any Imerys Group
        entity to a third party, including but not limited to, J&J.

18.     All Documents and Communications between You and J&J relating to analyzing
        the contents of talc.




                                      12
        Case 19-10289-LSS   Doc 2445-1   Filed 10/30/20   Page 55 of 56




Dated: October 16, 2020             FAEGRE DRINKER BIDDLE & REATH LLP

                                    /s/ Patrick A. Jackson
                                    Brett D. Fallon (Del. Bar No. 2480)
                                    Patrick A. Jackson (Del. Bar No. 4976)
                                    222 Delaware Ave., Ste. 1410
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 467-4210
                                    Facsimile: (302) 651-7701
                                    Brett.Fallon@faegredrinker.com
                                    Patrick.Jackson@faegredrinker.com

                                    -and-

                                    WEIL, GOTSHAL & MANGES LLP
                                    Diane P. Sullivan (pro hac vice)
                                    Ronit J. Berkovich (pro hac vice)
                                    Theodore E. Tsekerides (pro hac vice)
                                    Konrad L. Cailteux (pro hac vice)
                                    767 Fifth Avenue
                                    New York, New York 10153
                                    Telephone: (212) 310-8000
                                    Facsimile: (212) 310-8007

                                    Attorneys for Johnson & Johnson
                                    and Johnson & Johnson Consumer Inc.




                                    13
Case 19-10289-LSS   Doc 2445-1   Filed 10/30/20   Page 56 of 56




                            14
